Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2019

                                      No. 04-18-00397-CV

              MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                      Appellants

                                                v.

                              Timothy MOTT and Sharlotte Mott,
                                        Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00572
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
        This appeal was scheduled for formal submission and oral argument at 2:00 p.m. on
Tuesday, May 14, 2019, before a panel consisting of Justice Martinez, Justice Watkins, and
Justice Rodriguez. On March 28, 2019, appellees filed an unopposed motion to reset oral
argument. After review, we GRANT appellees’ motion and ORDER the oral argument
scheduled for May 14, 2019, at 2:00 p.m. cancelled and the May 14, 2019 submission date
withdrawn. We further ORDER this appeal to be submitted on May 20, 2019, and oral
argument to be heard on Monday, May 20, 2019, at 10:00 a.m. before a panel consisting of
Justice Martinez, Justice Watkins, and Justice Rodriguez in the courtroom of the Fourth Court of
Appeals.

        The parties are reminded that arguments are limited to twenty (20) minutes for each side
with ten (10) minutes rebuttal allotted to appellant.

       We order the clerk of this court to serve a copy of this order on all counsel.

It is so ORDERED on April 3, 2019.
                                         PER CURIAM



ATTESTED TO: ___________________________________
            KEITH E. HOTTLE,
            Clerk of Court